Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response filed 19 January 2021, the following has occurred: Claims 1 and 18 have been amended.
Now claims 1-33 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/481,963, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claims 1 and 18 recite “causing, by the processor, generation of a second treatment protocol different from the first treatment protocol based on machine learned information indicating a particular outcome is likely given a pattern detected in data associated with at least one of the patient and the medical equipment”. The provisional application does not recite using any machine learning algorithms, and therefore does not recite support for the amended features. Accordingly, claims 1 and 18 are not entitled to the benefit of the prior application. See MPEP 211.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,596,392 in view of Fishman (2013/0217947), Giobbi (2009/0206992) and Ribbing (2016/0008629). 
Although the claims at issue are not identical they are not patentably distinct from each other, because both are directed to radiotherapy systems using high frequency ultrasound and optical imaging to create a fused model for treatment planning. The ‘392 patent’s claims do not recite storing the treatment plan, detecting the presence of a user using first information, retrieving the treatment plan using fist information, changing the treatment protocol using machine learning and changing the state of a medical equipment for providing the treatment plan. However, these features not present in the ‘392 patent’s claims are obvious in view of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0217947 (hereafter (“Fishman”), in view of U.S. Patent App. No. 2011/0137177 (hereafter “Toma”; already of record in the IDS), in view of U.S. Patent App. No. 2009/0206992 (hereafter “Giobbi”), in view of U.S. Patent App. No. 2016/0008629 (hereafter “Ribbing”).

Regarding (Currently Amended) claim 1, Fishman teaches a method for treating a patient (Fishman: paragraph [0002], “systems, devices and methods for detecting and treating skin conditions such as skin cancers; more particularly it relates to… superficial radiotherapy treatment”), comprising: 
--producing, by a radiotherapy system, a fused model for a least a portion of a region of interest comprising a superficial portion of a patient's skin by combining (a) structural imaging data acquired using high frequency ultrasound a […] (Fishman: paragraphs [0004]-[0005], “a system for radiation treatment is provided. The system can include a high-frequency ultrasound imaging device to image a lesion. The system can also include a processor that executes instructions stored in memory to perform operations, and the operations can include rendering a three dimensional model of the lesion using the plurality of images from the high-frequency ultrasound imaging device and determining a treatment dosimetry based on the three dimensional model of the lesion”, paragraphs [0053]-[0055], “A 3D construction and rendering engine can combine all or a portion of extracted 2D tumor slices, as shown at 415, in sequence together with their respective slice thickness to merge and fuse them into an integrated 3D model that represents and manifests the tumor's 3D anatomy and volume”. Also see, paragraphs [0002], [0059]-[0060]. The Examiner interprets this as describing treatment of skin cancers, for the model relating to region of interest is interpreted to relate to the received images of the patient);
--generating a treatment plan for the patient based on the fused model (Fishman: paragraphs [0004]-[0005], “determining a treatment dosimetry based on the three dimensional model of the lesion”. Also see, paragraphs [0029], [0057], [0060]-[0061]. This is interpreted to read on a treatment plan as the dosage is for future use (i.e., a plan));
--storing the treatment plan in a datastore (Fishman: Figure 1, element 107, paragraph [0029], “The system's software documents the entire diagnosis and treatment cycle and archives the patient data on a patient data repository 107 and the overall system 150 functionality log on a system data repository 108.”, paragraph [0032], “The patient data repository 107 can store patient-related data and treatment parameters, such as patient records, treatment session chronology, and disease documentation and photos. The system data repository 108 stores all system-related data and parameters, such as the system log, x-ray calibration data, and system diagnostics results”, paragraph [0061], “The treatment plan can completed and loaded into a patient record and scheduler”. Also see, paragraphs [0074], 
--obtaining, by the processor, the treatment plan for the patient from the datastore […] (Fishman: paragraphs [0040]-[0042], “efficient patient and data system handling and archiving”, paragraph [0062], “the treatment plan can be read and interpreted and X-ray beam therapy can be delivered accordingly to the designated lesion. In this regard, the X-ray beam therapy is guided by the 3D imaging and dosimetry data from the treatment plan that was specifically created for the patient and the specific skin lesion to be treated”. Also see, paragraph [0073]), 
--the treatment plan specifying a first treatment protocol for medical equipment (Fishman: paragraph [0061], “Therapy planning and dosimetry computation is carried out at step 503… The therapy planning can include not only the dosimetry computation (as described above with reference to the therapy module 411), but also planning for the best location on the skin to reach the center of the tumor and the best angle of presentation for the treatment head”, paragraph [0065], “A treatment series can include around 5 to around 30 fractions, per the protocol… for a particular lesion condition and state”. Also see, paragraph [0045], [0063]-[0066]);
--causing, by the processor, generation of a second treatment protocol different from the first treatment protocol […] (Fishman: paragraph [0072], “step 503 can be repeated where the treatment plan can be changed based on the post treatment imaging and assessment”); and
--causing, by the processor, a state of medical equipment to be transitioned from a first configurable operational state in which a radiotherapy treatment head has a first position to a second configurable operational state in which the radiotherapy treatment head has a second a radiotherapy device to provide radiotherapy treatment to the lesion, where the radiotherapy treatment is based on the treatment dosimetry”, paragraph [0045], “superficial radiotherapy control component 308, for controlling the radiotherapy provided by radiotherapy device 326. The superficial radiotherapy control component 308 can control aspects of the radiation dosage, including timing, depth and intensity. In this regard, an arm control component 324 can also be provided with the system 350… The arm control component 324 can move, articulate or otherwise control positioning of the arm to which the radiotherapy device 326 and x-ray tube 327 are mounted”, paragraph [0061], “The therapy planning can include not only the dosimetry computation (as described above with reference to the therapy module 411), but also planning for the best location on the skin to reach the center of the tumor and the best angle of presentation for the treatment head… A fractionation scheme and treatment head positioning on the patient can also be determined”, paragraphs [0063]-[0066], “The treatment head 206 and treatment applicators 307, 308 can be positioned over the patient's area to be treated… Once the treatment head 206 is in place, the user engages the system 250 to deliver the treatment fraction to the lesion. The timing, energy, and geometry of the beam are all guided by the image analysis, 3D tumor modeling, and the derived physics and dosimetry calculations and analysis… treatment can be provided in multiple, short fractionated treatment sessions. Each treatment fraction or session can be less than one minute long while delivering a dose of approximately 300 cGy to approximately 500 cGy per fraction. Depending on the prescribed total dose, the lesion can be treated with one or more fractions, such as around 12 to around 30 fractions. Additional or less fractions maybe used”. Also see, 
Fishman may not explicitly teach (underlined below for clarity):
--producing, by a radiotherapy system, a fused model for a least a portion of a region of interest comprising a superficial portion of a patient's skin by combining (a) structural imaging data acquired using high frequency ultrasound and (b) functional imaging data acquired using optical imaging;
Toma teaches an optical-combined imaging method and system (Toma: Figure 2, paragraph [0022]), in which
--producing, by a radiotherapy system, a fused model for a least a portion of a region of interest comprising a superficial portion of a patient's skin by combining (a) structural imaging data acquired using high frequency ultrasound and (b) functional imaging data acquired using optical imaging (Toma: Figures 2, 7, paragraph [0072], “The optical-combined imaging apparatus 100 includes an ultrasound signal measurement unit 101… an optical signal measurement unit 107, and an image reconstruction unit 108”, paragraphs [0078]-[0080], “the image reconstruction unit 108 performs the reconstruction using diffusion approximation. The image reconstruction unit 108 images the absorption coefficients obtained through the reconstruction, and outputs, to the display unit 103, optical image data d7 displays images respectively represented by the ultrasound image data d3 and the optical image data d7”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using functional imaging data obtained via optical imaging to create a fused model as taught by Toma within the use of structural imaging data obtained via ultrasound imaging to create a fused model to generate a treatment plan as taught by Fishman with the motivation of “improve[ing] image quality and shortens the time for imaging” (Toma: Abstract).
Fishman and Toma may not explicitly teach (underlined below for clarity):
--detecting, by a processor, an arrival of the patient at a medical facility using first information acquired from a first mobile device coupled to the patient;
--obtaining, by the processor, the treatment plan for the patient from the datastore using the first information,
Giobbi teaches use of a portable digital device (PDK) to communicate with a reader to track the presence and authenticate a patient’s arrival in proximity of a reader to allow access to a patient’s information (Giobbi: paragraphs [0012]-[0014]), in which
--detecting, by a processor, an arrival of the patient at a medical facility using first information acquired from a first mobile device coupled to the patient (Giobbi: Figures 4, 12, 14-15, paragraph [0012], “A portable physical device, referred to herein as a Personal Digital Key or "PDK", stores one or more profiles… The PDK can wirelessly transmit the identification information including a unique PDK identification number and the biometric profile over a secure wireless channel for use in an authentication process. The PDK is configured to wirelessly communicate with a reader.”, paragraph [0135], “the Reader 108 automatically completes the remaining authentication/ transaction with no explicit action by the a Reader 108 can be positioned inside the entrance to a doctor's office or clinic. When a patient having an associated PDK walks through the entrance, the Reader 108 detects the PDK 102 within range, authenticates the user, and notifies the receptionist that the patient has arrived for his or her appointment”. Also see, paragraphs [0088], [0143]);
--obtaining, by the processor, the treatment plan for the patient from the datastore using the first information (Giobbi: paragraphs [0012]-[0013], “A provider interface coupled to the reader, and the reader is further configured to receive profile information from the PDK. The healthcare management system also includes an auto login server configured to communicate with the provider interface to allow access to information in a patient database… the reader wirelessly receives the profile from the PDK in order to access private information”, paragraph [0184], “The data collection module 2202 retrieves 2302 data from the patient's profile information. In one embodiment, the retrieved data includes the patient's treatment history, prescribed and administered medications, number of doctor's visits, and other information related to the current care and treatment of the patient”. Also see, paragraphs [0081], [0162], [0182]-[0183], [0194]),
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a mobile device providing information to detect the presence of a patient and using the information to access patient treatment information as taught by Giobbi within the obtaining of a treatment plan from a datastore for configuring a state of medical equipment as taught by Fishman and Toma with the motivation of “improving patient experience, minimizing entry errors and lowering labor costs” (Giobbi: paragraph [0163]).
Fishman, Toma and Giobbi may not explicitly teach (underlined below for clarity):
based on machine learned information indicating a particular outcome is likely given a pattern detected in data associated with at least one of the patient and the medical equipment;
Ribbing teaches a clinical decision support system for radiotherapy to predict toxicity of the radiation to alter a treatment protocol of the radiotherapy system (Ribbing: paragraphs [0005]-[0006]), in which
--causing, by the processor, generation of a second treatment protocol different from the first treatment protocol based on machine learned information indicating a particular outcome is likely given a pattern detected in data associated with at least one of the patient and the medical equipment (Ribbing: paragraph [0039], “The MS data sets were analyzed to identify patterns indicative of radiotoxicity and/or susceptibility”, paragraph [0060]-[0061], “a machine learning routine is employed with a set of features corresponding to biomarkers within the MS data sets… the machine learning routine is applied to the extracted feature sets to generate a classifier to discriminate between classes. Classes include susceptible or unsusceptible, high toxicity or low toxicity”, paragraphs [0078]-[0081], “A planning system 78 of the therapy system 70 generates and/or updates an optimal treatment plan for the patient… The planning system 78 can further use the radiotoxicity of the patient, and/or the susceptibility of the patient to radiotoxicity, as determined by the radiotoxicity system. The optimal treatment plan suitably includes a plurality of treatment fractions, each identifying planning target volumes (PTV s) for the target structures, margins around the target structures, dose profiles for the target structures, dose limits for the critical structures, and therapy beam 
One of ordinary skill in the art before the effective filing date would have found it obvious to include using machine learning to identify a pattern to update a treatment protocol as taught by Ribbing with the with the updating and use of a treatment protocol to configure medical equipment to apply a treatment protocol as taught by Fishman, Toma and Giobbi with the motivation improving the use of radiosensitivity of a patient in treating a patient (Ribbing: paragraph [0002]-[0004]).

	Regarding (Original) claim 2, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches wherein the first information comprises a unique identifier for the first mobile device or a unique identifier for the patient (Giobbi: paragraph [0012], “The PDK can wirelessly transmit the identification information including a unique PDK identification number”. Also see, paragraph [0168]).
	The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 3, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches further comprising communicating a notification message indicating the patient's arrival at the medical facility from the processor to a communication device coupled to or in proximity to a medical professional (Giobbi: Figure 1, paragraph [0079], “The telemetry server 260 receives information from Readers 108 and sends information to the provider interface device 120”, paragraph [0135], “the Reader 108 automatically completes the remaining authentication/ transaction with no explicit action by the the Reader 108 detects the PDK 102 within range, authenticates the user, and notifies the receptionist that the patient has arrived for his or her appointment”. Also see, paragraphs [0204]-[0209]. The Examiner interprets the notification of arrival can be sent to the provider interface device (Figure 1, element 120)).
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 4, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches wherein the first configurable operational state comprises a state in which radiation of a first dosage is to be applied to a person for a first amount of time, and the second configurable operational state comprises a state in which radiation of a second dosage different from the first dosage is to be applied to the person or another person for a second amount of time different from the first amount of time (Fishman: Figure 4B, paragraphs [0063]-[0066], “The treatment head 206 and treatment applicators 307, 308 can be positioned over the patient's area to be treated… Once the treatment head 206 is in place, the user engages the system 250 to deliver the treatment fraction to the lesion. The timing, energy, and geometry of the beam are all guided by the image analysis, 3D tumor modeling, and the derived physics and dosimetry calculations and analysis… treatment can be provided in multiple, short fractionated treatment sessions. Each treatment fraction or session can be less than one minute long while delivering a dose of approximately 300 cGy to approximately 500 cGy per fraction. Depending on the prescribed total dose, the lesion can be treated with one or more fractions, such as around 12 to around 30 fractions. Additional or The treatment system can be set with the pertinent energy level and time span of the treatment (e.g., approximately 20 seconds to approximately 40 seconds)”. Also see, paragraphs [0025], [0035], [0045], [0057], [0061], [0064]-[0066]. The Examiner notes Figure 4B, shows multiple dosages and the amount of time reads on the time span described in at least paragraph [0066]).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 5, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches further comprising tracking the patient's movement through the medical facility (Giobbi: Figures 15, 18-19, paragraph [0075], “The tracking server 220 enables real-time tracking of individuals”, paragraph [0090], “The activity log 490 stores information associated with various activities of the PDK. For example, if the PDK 102 is a patient's PDK, the activity log 490 stores information identifying the patient's location throughout various times… the activity log 490 keeps track of each time the patient visits the healthcare facility… the activity log 490 stores the patient's location throughout various points as the patient is in the provider's facility”, paragraph [0157], “transmitters 1502 having ranges 1504 are distributed throughout an area. The ranges 1504 can vary and can be overlapping or non-overlapping… each transmitter 1502 can detect when a PDK 102 enters or exists its range boundaries 1504. By time-stamping the boundary crossings, a location vector can be determined to track the PDK's movement”. Also see, paragraphs [0147]-[0148], [0165]-[0170]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 5, and further teaches further comprising generating a map showing the patient's location and/or movement through the medical facility (Giobbi: Figures 15, 18-19, paragraph [0090], “The activity log 490 stores information associated with various activities of the PDK. For example, if the PDK 102 is a patient's PDK, the activity log 490 stores information identifying the patient's location throughout various times… the activity log 490 keeps track of each time the patient visits the healthcare facility… the activity log 490 stores the patient's location throughout various points as the patient is in the provider's facility”, paragraph [0157], “By time-stamping the boundary crossings, a location vector can be determined to track the PDK's movement”, paragraph [0169], “the location log data is displayed graphically, for example, with a map of the facility and indications on the map identifying locations of tracked items and people”. Also see, paragraphs [0075], [0147]-[0148], [0157], [0165]-[0170]).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 7, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 6, and further teaches further comprising presenting the map to the patient and/or a medical professional (Giobbi: Figures 15, 18-19, paragraph [0157], “By time-stamping the boundary crossings, a location vector can be determined to track the PDK's movement”, paragraph [0169], “the location log data is retrieved by the provider interface device 120. In such embodiments, the provider interface device 120 displays the locations of the individuals and equipment being tracked; therefore making it possible to locate anyone and any piece of equipment at any given moment. In some embodiments, the location log data is displayed graphically, for example, with a map of the facility and indications on the map identifying locations of tracked items and people. In other embodiments, the location log data is displayed on the provider interface device 120 with text describing the locations of the tracked items and people”. Also see, paragraphs [0075], [0090], [0147]-[0148], [0157], [0165]-[0170]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 8, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches further comprising determining the person's location in the medical facility using beacons having known locations (Giobbi: Figures 15, 18-19, paragraphs [0165]-[0170], “multiple Readers 108 are placed at certain and known positions throughout the healthcare facility. For example, a Reader is placed above each doorway of every room and at every provider interface device 120. In another embodiment, Readers 108 are placed in a grid pattern throughout the healthcare facility… When a PDK comes within the range of a Reader 108, connection is authorized 1902 between the RDC 604 of the Reader 108 and the PDK 102… the RDC 604 continually transmits beacons that are detected by the PDK 102 when it enters a proximity zone of the Reader 108”. Also see, paragraph [0127]).
	The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 9, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches further comprising automatically acquiring at least one of appointment information and medical related information for the patient from a remote datastore in response to the detection of the patient's arrival at the medical facility (Giobbi: Figure 3, paragraphs [0012]-[0013], “A provider interface coupled to the reader, and the reader is further configured to receive profile information from the PDK. The healthcare management system also includes an auto login server configured to communicate with the provider interface to allow access to information in a patient database… the reader wirelessly receives the profile from the PDK in order to access private information”, paragraph [0184], “The data collection module 2202 retrieves 2302 data from the patient's profile information. In one embodiment, the retrieved data includes the patient's treatment history, prescribed and administered medications, number of doctor's visits, and other information related to the current care and treatment of the patient”. Also see, paragraphs [0081], [0162], [0182]-[0183], [0194]. The information can be retrieved from a remote patient record database (Figure 3, element 310)).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 10, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 9, and further teaches further comprising presenting at least one of the appointment information and medical related information to the patient via the mobile device or a medical professional via a communication device coupled thereto or in proximity thereto (Giobbi: Figure 17, paragraphs [0162]-[0164], “the patient data is retrieved 1712… and displayed 1714 on the display 718 of the provider interface device 120. The health care provider can then review or update the information as needed… allows the patient's retrieved core data to be automatically displayed on the provider interface device 120 in the examining room, operating room or emergency room, therefore making the patient's information easily accessible during examinations, surgery preparation or emergency room treatment.”).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 11, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches further comprising retrieving the patient's medical record from the remote datastore using the first information (Giobbi: Figures 3, 26-27, paragraphs [0012]-[0013], “the reader wirelessly receives the profile from the PDK in order to access private information”, paragraphs [0081]-[0083], “The patient records database 310 receives requests for patient information and sends patient data to the requesting entity”, paragraph [0194], “patient records service server 330 receives 2702 a request for patient data… If the data does exist (2704-Yes) in the databases, the patient's core information is extracted from the patient records database 2608 and the corresponding information is extracted 2712 from the provider registry database 2606”).
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 12, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches wherein the medical equipment comprises an ultrasound guided radio therapy treatment and diagnosis system (Fishman: paragraphs [0004]-[0005], “an integrated image-guided superficial radiotherapy platform… The imaging component is provided by high frequency ultrasound… This system and method streamline treatment protocol… determining a treatment dosimetry based on the three dimensional model of the lesion. The system can also include a radiotherapy device to provide radiotherapy treatment to the lesion, where the radiotherapy treatment is based on the treatment dosimetry”).
	The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 13, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches further comprising performing operations by the computing device to track progress of the patient's treatment (Fishman: Figure 5, paragraph [0068], “the ability to track and evaluate the therapy progression and healing process of the treated lesion during the fractionated therapy process”. Also see, paragraph [0073]).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 14, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches further comprising (a) periodically or continuously updating the patient's medical record as the patient receives treatment at the medical facility or (b) updating the patient's medical record upon completion of the treatment (Fishman: Figure 5, paragraph [0029], “The system's software documents the entire diagnosis and treatment cycle and archives the patient data on a patient data repository 107 and the overall system 150 functionality log on a system data repository 108”, paragraph [0090], “When the entire therapy sequence is complete at step 706, the patient data and all pertinent image-guidance data 710 is archived and submitted to the medical record management systems and the healthcare management systems”. The Examiner reads the archiving of all of the patient’s data as an update to the patient’s medical record).
	The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 15, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches further comprising scheduling or reminding the patient of a next appointment (Fishman: paragraph [0061], “The treatment plan can completed and loaded into a patient record and scheduler”, paragraph [0066], “The patient can be released and summoned for the next scheduled treatment session or fraction”, paragraph [0086], “the patient can be scheduled”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 17, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, and further teaches further comprising detecting a status of the medical equipment and communicating information specifying the status to a communication device of a service engineer on an hourly, daily or weekly basis (Fishman: paragraph [0048], “The central diagnostics module 312 can generate alerts regarding the system status that can either be communicated with the user, or with the system installer or manufacturer for maintenance purposes”, paragraph [0082], “The solid state beam sensor and beam sensing component can be utilized as a daily quality control tool and for overall system diagnosis purposes… Detection can allow for maintenance to ensure desired treatment dosages are delivered”. The Examiner notes although not explicitly stated as communicating the status daily, it would be obvious to one of ordinary skill in the art to use the daily quality control to provide alerts on the status of the quality control to a system installer or manufacturer (service engineer) with the motivation of improving the maintenance of the system).
	The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 18-31 and 33
Claim(s) 18-31 and 33 is/are analogous to Claim(s) 1-15 and 17, thus Claim(s) 18-31 and 33 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1-15 and 17.

Claims 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0217947 (hereafter (“Fishman”), U.S. Patent App. No. 2011/0137177 (hereafter “Toma”; already of record in the IDS), U.S. Patent App. No. 2009/0206992 (hereafter “Giobbi”) and U.S. Patent App. No. 2016/0008629 (hereafter “Ribbing”) as applied to claims 1 and 18 above, and further in view of U.S. Patent App. No. 2008/0275741 (hereafter “Loeffen”).

Regarding (Original) claim 16, Fishman, Toma, Giobbi and Ribbing teaches the limitations of claim 1, but may not explicitly teach:
	--further comprising notifying a medical professional of the patient's next appointment so that the treatment plan is modified prior to the patient's arrival once again at the medical facility.
Loeffen teaches further comprising notifying a medical professional of the patient's next appointment so that the treatment plan is modified prior to the patient's arrival once again at the medical facility (Loeffen: paragraph [0009], “The service provider receives confirmations and reminders about upcoming appointments”, paragraph [0038], “reminders may be sent to the user and the service provider of the upcoming appointment. Both the user and the service provider may specify how many reminders and how far in advance of the appointment the reminders should be sent”. Also see, paragraph [0109]. The Examiner notes that “so that the treatment plan is modified prior to the patient's arrival once again at the medical facility” is an intended use of the notifying a medical professional of the patient's next appointment that is not 
One of ordinary skill in the art before the effective filing date would have found it obvious to include notifying the medical professional of upcoming appointments as taught by Loeffen with the scheduling of appointments as taught by Fishman, Toma, Giobbi and Ribbing with the motivation of improving the medical professional’s experience with preparing for scheduled appointments (Loeffen: paragraph [0038]).

REGARDING CLAIM(S) 32
Claim(s) 32 is/are analogous to Claim(s) 16, thus Claim(s) 32 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 16.


Response to Arguments
Applicant's arguments filed on 19 January 2021 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 19 January 2021.

Double Patenting
Regarding the rejection of claims 1-33, the double patenting rejection has been updated to reflect the amendments to the claims.

Rejection under 35 U.S.C. § 112
Regarding the rejection of claims 1-33, in view of the amendments to the claims the rejection has been removed.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-33, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive in view of the new grounds of rejection. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Independent claim 1 has been amended to now recite a method that involves, by a processor: obtaining the treatment plan for the patient that specifies a first treatment protocol for medical equipment; causing generation of a second treatment protocol different from the first treatment protocol based on machine learned information indicating a particular outcome is likely given a pattern detected in data associated with at least one of the patient and the medical equipment; and causing a state of medical equipment to be transitioned from a first configurable operational state to a second configurable operational state, in accordance with the second treatment protocol.
None of the cited references and/or suggested combinations thereof teach the above recited features of the claimed solution. There is no motivation in the cited references for modifying the inventions thereof so as to obtain the claimed solution. Thus, independent claim 1 is non-obvious in view of the cited references and the combinations thereof.

The Examiner respectfully disagrees.
	It is respectfully submitted, that the argued limitations are taught by newly applied Ribbing (see above, but at least paragraphs [0060]-[0061] and [0078]-[0081]) and would be obvious to combine within Fishman, Toma and Giobbi with the motivation of improving the use of radiosensitivity of a patient in treating a patient (Ribbing: paragraph [0002]-[0004]). Therefore Applicant’s argument is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.E.L./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626